UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7051



JOSEPH BOWLER,

                                                 Plaintiff - Appellant,

          versus


S. K. YOUNG,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-394-7)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Bowler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Bowler appeals the district court’s order dismissing as

frivolous his 42 U.S.C. § 1983 (2000), complaint under 28 U.S.C.

§ 1915A(b) (2000).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Bowler v. Young, No. CA-03-394-7 (W.D. Va. June

25, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2